                     Case
                      Case1:20-cr-00200-KMW
                           1:20-cr-00200-KMW Document 30
                                                      28 Filed
                                                         Filed 02/05/21
                                                               02/03/21 Page
                                                                         Page1 1ofof2 2

Federal Defenders                                                                                    Southern District
                                                                     52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                              Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                    USDC SDNY         ScutN b~DisnictofNew York
David E. Patton                                                     DOCUMENT              J 1iferL. Brown
Executive Director
and Attornev-in-C'hief
                                                                    ELECTRONICALLY FILED\ pmey-m-Cllmle
                                                                    DOC #: _ _ _---;--:-T--"'.""-
                                                                    DATE Fl LE D:__!;;;::JIL.,::S:.. J/.=.:.
                                                                                                      . ~~-l -
                                                                                  r,   •




         BYECF
         The Honorable Judge Kimba M. Wood
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE:         United States v. Jonas Brito
                     20 Cr. 200 (KMW)


         Honorable Judge Wood:

                 I write to provide the Court with an update about Jonas Brito. Today, the defense spoke
         with Mr. Brito and learned that he is currently suffering from acute medical and mental health
         issues for which he has been receiving residential treatment in Pennsylvania following
         hospitalization in New York City in late December 2020. Upon learning this information, the
         defense immediately contacted pretrial services and the Government to apprise them of the
         situation. The defense has since spoken with Mr. Brito's counselor, who confirmed that he is
         residing in the facility. Mr. Brito contacted his pretrial services officer, who requested a letter
         from Mr. Brito's counselor; Mr. Brito expects to furnish the letter tomorrow.

                Given Mr. Brita's otherwise strong history of compliance with the conditions of his
        release, the defense's primary concern is Mr. Brita's well-being; we have no reason to believe
        that Mr. Brito meaningfully or intentionally violated the conditions of his release. Recognizing
        his need for treatment, Mr. Brito sought medical care. Accordingly, the defense respectfully
        requests that the Court modify Mr. Brita's conditions of release to allow him to remain in
        Pennsylvania for residential treatment.
                    1:20-cr-00200-KMW Document
               Case1:20-cr-00200-KMW
              Case                             28 Filed
                                      Document 30       02/03/21 Page
                                                  Filed 02/05/21         of 22
                                                                 Page 22 of




            Further, in light of this infonnation, the defense respectfully requests a four-week
    extension to file Mr. Brito's pretrial motions, which are currently due February 5, 2021. This
                                                                                                            J   1
                                                                                                                b~
                                                                                                                     -+e-J
    adjournment is necessary to enable the defense to consult with Mr. Brito about the motions an
    this case. The Government consents to this request.


 'r~~~              (YV::,~'\)Y'-.D   0---U. O-.AAL      b~

µ_~((,h      s\ ~d- l .
                                                                               Respectfully submitted,
    ~           6 t;)'-/1.A"" (\I\Jl 0"   Sh. a.. I I   -...-U-6 (:)CT<\..oC

-h,--t'N__.A14u.urr---k<Y'-O<,l~s b ~                                          Isl
                        b'::J K 6 ~              \q 1ot)d-( .                  Marne Lenox
C,,(Y\_tl ',-h\jy',-0
                                                                               Assistant Federal Defender
                                                                               (212) 417-8721




    cc:       Peter Davis, Assistant U.S. Attorney (by ECF)
              Vincent Adams, U.S. Pretrial Services Officer (by e-mail)




                                                              2
